Citation Nr: 1620096	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  04-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cancer of the left pharyngeal tonsil, to include as a result of exposure to herbicides or ionizing radiation.  

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for bilateral swelling of the feet.

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for fibromyalgia, to include as secondary to PTSD. 

7.  Entitlement to service connection for a gastrointestinal disability to include acid reflux, to include as secondary to PTSD.  

8.  Entitlement to service connection for sleeping disorders to include sleep apnea, to include as secondary to PTSD.   

9.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or a heart disability. 

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.   

11.  Entitlement to service connection for a skin disorder to include chloracne as a result of exposure to herbicides. 

12.  Entitlement to service connection for a disability manifested by bleeding from the nose and mouth, to include as secondary to cancer of the left pharyngeal tonsil, medications or therapeutic treatment for service connected disability, and/or exposure to herbicides.   

13.  Entitlement to service connection for tinnitus. 

14.  Entitlement to service connection for an upper back and/or neck disability, to include as secondary to a bilateral shoulder disability.

15.  Entitlement to service connection for bilateral hearing loss. 

16.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother and cousin 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cancer of the left pharyngeal tonsil; a June 2013 rating decision by the RO that denied service connection for ischemic heart disease, bilateral swelling of the feet, headaches, and PTSD; and an April 2015 rating decision by the RO that denied service connection for fibromyalgia, a gastrointestinal condition, acid reflux (the appeal with respect to a gastrointestinal disability and acid reflux has been consolidated as one issue as listed on the Title Page), sleeping disorders to include sleep apnea, hypertension, erectile dysfunction, a skin condition, bleeding from the nose and mouth, tinnitus, an upper back and/or neck disability, and bilateral hearing loss and that found that new and material evidence had not been received to reopen a claim for service connection for a bilateral shoulder disability.

The Veteran presented testimony with respect to the claims for service connection for left pharyngeal cancer, an upper back/and or neck disability, and the petition to reopen the claim for service connection for a bilateral shoulder disability at a September 2005 hearing at the RO before a Veterans Law Judge who has since retired.  In December 2015, the Veteran was issued a letter that informed him of the fact that the Veterans Law Judge who presided at the September 2005 hearing had retired, and of his right to a hearing before another Veterans Law Judge pursuant to 38 C.F.R. § 20.717 (2015).  The Veteran responded later in December 2015 that he did not desire another hearing.   

With respect to the claim for service connection for cancer of the left pharyngeal tonsil, this claim was denied by a November 2007 Board decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2009, the Court granted a Joint Motion for Remand (JMR) that vacated the November 2007 Board decision and remanded the claim for compliance with instructions provided in the JMR.  Thereafter, the Board remanded the claim for service connection for cancer of the left pharyngeal tonsil in June 2009. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The adjudication of the claims for service connection for tinnitus, bilateral hearing loss, and the petition to reopen the claim for service connection for a bilateral shoulder disability is set forth below; the remaining claims on appeal addressed in the REMAND portion of the decision require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to noise exposure during his military service.

2.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.

3.  Service connection for a bilateral shoulder disability was initially denied by a September 1995 rating decision; the Veteran filed several petitions to reopen this claim, and shortly after the November 2001 rating decision denying one such petition, the Veteran was notified of this denial and of his appellate rights; he did not perfect a timely appeal to the Board with respect to this denial, and no pertinent exception to finality applies. 

4.  Evidence associated with the record since the November 2001 rating decision is cumulative and redundant of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The November 2011 rating decision in which the RO found that new and material evidence had not been received to reopen the claim for service connection for a bilateral shoulder disability is final and is the most recent final rating decision addressing this matter on any basis.  38 U.S.C.A. 7105(c) (West 2002 & Supp. 2010) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [2015].

4.  New and material evidence has not been received to reopen the previously denied claim for service connection for a bilateral shoulder disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (November 21, 2014).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein is completely favorable, no further action is required to comply with the VCAA  and implementing regulations with respect to these claims. 

As for the petition to reopen the claim for service connection for a bilateral shoulder disability, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to these matters.  Specifically, a January 2015 letter, sent prior to the initial unfavorable decision issued in April 2015, advised the Veteran of the evidence and information necessary to substantiate the underlying claim for service connection.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

A January 2003 letter provided the Veteran with the definition of new and material evidence in effect prior to regulatory revisions which became effective from August 29, 2001 (See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)), and neither the January 2015 letter nor any other notification letter issued prior to the April 2015 rating decision on appeal finding that new and material evidence had not been received to reopen the claim service connection for a bilateral shoulder disability provided the Veteran with the definition of new and material evidence applicable to petitions to reopen filed, as in the instant case, on or after August 29, 2001.  However, the January 2015 rating decision did provide notice of the applicable definition of new and material evidence, and as this rating decision was followed by readjudication by way of a June 2015 statement of the case, the deficiency in the timing of this notice was remedied.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Veteran finds that the duty to notify under Kent as interpreted by VAOPGCPREC 6-2014 has been met with respect to the matter of whether new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disability. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment reports have been obtained, and there is no indication that there any other outstanding records pertinent to the claim denied herein.  While the Veteran was not provided with a VA examination addressing the new and material evidence claim on appeal, the duty for such does not arise until new and material evidence has been submitted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii)  Thus, as the Board will determine below that new and material evidence has not been received to reopen the claim for service connection for a bilateral shoulder disability, there is no duty to provide the Veteran with a VA examination with respect to the new and material evidence claim on appeal.  Id.  

As previously indicated, in September 2005, the Veteran received an opportunity to set forth his contentions during the hearing before a Veterans Law Judge with respect to the matter denied herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2005 hearing, the VLJ noted the matter for consideration, and the Veteran provided testimony with respect to a claimed in-service bilateral shoulder injury with post service residuals.  September 20, 2005, Hearing Transcript, pages 5-13.  Moreover, testimony was solicited with respect to the treatment the Veteran received for his shoulders, and whether there was relevant medical evidence pertaining to such treatment not of record.  Id, pages 11-13.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  As such, the undersigned finds that, consistent with Bryant, the VLJ who presided at the September 2005 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the matter of whether new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disability based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim denied herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this claim in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim denied herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim denied herein.  

II.  Analysis

A.  Service Connection for Tinnitus and Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applying the pertinent legal criteria to the facts summarized above, the STRs do not reflect complaints of hearing loss or tinnitus.  A significant threshold increase (from 10 to 40) in the left ear at 500 hertz is demonstrated, however, by audiometric testing conducted at the July 1971 separation examination when compared to the results from the audiometric testing conducted at the November 1969 entrance examination.  In addition, official service department reports reflect that the Veteran served in an artillery unit as a field artillery crewman; as such, in service acoustic trauma is conceded.  

The Veteran, to include in a claim received in October 2014, reported problems with tinnitus and hearing loss that began in service due to his proximity to artillery fire.  At a March 2015 VA examination scheduled to address his claim for service connection for tinnitus and hearing loss, bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 was demonstrated, and the Veteran also at this examination reported having problems with tinnitus.  The examiner, based solely on the lack of sufficient in-service disability associated with either condition-and without any consideration of the Veteran's assertions as to problems with tinnitus and bilateral hearing loss from service to the present time-concluded that it was less likely than not that the Veteran's tinnitus and bilateral hearing loss were related to service.  

In light of the conceded acoustic trauma coincident with the Veteran's in service duty in an artillery unit, the Board finds his assertions as to continuity of problems with tinnitus and hearing loss from service to the present time be credible.  He is also competent to report problems with tinnitus and bilateral hearing loss from service to the present time.  See Charles, supra.  As such, notwithstanding the negative nexus opinions of record-the probative value of which are reduced as they are based solely on findings of insufficient in-service disability, without consideration of the credible and competent assertions as to continuity of tinnitus from service to the present time (Dalton v. Nicholson, 21 Vet. App. 23 (2007))-and in light of the threshold shift shown by audiometric testing at separation from service when comparted with entrance to service, the Board resolves all doubt in favor of the Veteran and finds that service connection for tinnitus for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a bilateral shoulder disability was initially denied by a September 1995 rating decision.  The evidence then of record included the STRs,  which, to include the July 1971 separation examination and medical history collected at that time, did not reflect a shoulder disability, aside from the removal of an osteochondroma of the left scapula for which service connection has been granted.  Also of record were reports from private treatment in January 1995 for left shoulder pain, at which time an x-ray revealed degenerative joint disease of the left acromioclavicular joint, and reports from a July 1995 VA examination that revealed degenerative arthritis of both shoulders.  The September 1995 rating decision denied the claim for a bilateral shoulder disability based on the silent STRs and the lack of any evidence of arthritis in either shoulder within one year of service.

The record does not definitively document that the Veteran was notified of the September 1995 rating decision, but the record does reflect receipt during the appeal period following this decision of a February 1996 statement from the Veteran referencing "problems with my shoulder and back since leaving the [m]ilitary" in which he requested "a review of my file, so that I can reopen my [d]isability [c]laim."  He also requested therein that "members of the BVA . . . look into this problem and see what can be done."  Following receipt of this statement, the record reflects a March 2006 VA notification letter and VA computer generated document referencing claim development, as well as a May 1996 letter from the RO advising the Veteran that his claim for service connection for back and shoulder problems had been denied because he did not send the information asked of him in a March 1996 letter.  Enclosed with this letter was information as to his appellate rights.  

No further communication pertaining to a shoulder disability is of record thereafter until receipt in May 1997 of letter from the Veteran, inter alia, requesting that his claim for service connection for a left shoulder disability be reopened.  A September 1997 rating decision found that new and material evidence to reopen the claim for service connection for arthritis of the left shoulder had not been received.  Shortly thereafter, the Veteran was informed of this decision and his appellate rights. 

Thereafter, the record reflects multiple petitions to reopen the claim for service connection for a bilateral shoulder disability and denials by the RO of such petitions, to include by way of a November 2001 rating decision.  Shortly after the November 2001 rating decision, the Veteran was notified of this denial and of his appellate rights.  Although he filed a notice of disagreement in May 2002, he did not file a timely substantive appeal to the Board following a July 2002 statement of the case.  No additional evidence was received within the one year appeal period following the November 2001 decision; and no additional service department records have since been associated with the claims file warranting reconsideration of the previously denied petition to reopen.  Therefore, the November 2011 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 7105(c) (West 2002 & Supp. 2010) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [2015].  This is the most recent final decision addressing the claim for service connection for a bilateral shoulder disability on any basis.

In addition to the evidence of record at the time of the September 1995 rating decision set forth above, the record at the time of the November 2001 rating decision included a June 1995 private whole body bone scan that that showed a moderate tracer uptake within both acromioclavicular joints felt to likely be due to arthropathy.  An April 1996 private treatment report reflects the Veteran reporting a history of pain in the shoulders since his discharge from the military in 1971 and an  October 1997 private clinical report noted that the Veteran's persistent symptoms referable to his shoulders were most likely secondary to a combination of tendonitis  and degeneration of the tendons.    

Also of record at the time of the November 2001 rating decision was a July 1998 statement from a private physician noting that he had treated the Veteran since September 1997 for bilateral shoulder pain of several years duration.  This physician also noted that an MRI of his right shoulder had documented a rotator cuff tear as well as a subluxation of his biceps tendon, and that the Veteran had undergone a right shoulder arthroscopy, subacromial decompression, and debridement of labral tears and a partial rotator cuff tear in September 1997.  He indicated that at the time of the surgery, "it was evident that [the Veteran's] shoulder injuries were incurred long ago and were in no way recent injuries."  

Additional evidence of record at the time of the November 2001 rating decision included a May 2000 private treatment report reflecting complaints by the Veteran of persistent painful popping in the anterior portion of his shoulders; November 2000 private clinical reports demonstrating debridement of the glenohumeral joint of the left shoulder and arthroscopic subacromial decompression; and reports reflecting a left shoulder diagnostic arthroscopy with open capsular shift in February 2001.  

The evidence received since the November 2001 rating decision in connection withe the Veteran's petition to reopen his claim for service connection for a bilateral shoulder disability includes VA outpatient treatment reports dated through 2015 reflecting continuing complaints of bilateral shoulder pain; the surgical reports from the September 1997 shoulder surgery referenced above; reports from additional shoulder surgery conducted by a private physician in December 1997; and reports from a private MRI of the left shoulder in September 1999 that demonstrated degenerative tendinopathy, bursitis, and hypertrophic arthropathy.  

The evidence received since the November 2001 rating decision as referenced above is cumulative of the evidence of record at the time of this decision to the extent that it demonstrates ongoing disability in the shoulders, a fact that was established by the evidence of record at the time of the November 2001 rating decision.  In addition, none of the evidence received since the November 2001 rating decision contains a medical opinion indicating that a bilateral shoulder disability began in service; that arthritis of the shoulders was demonstrated to a compensable degree within one year of service; or that a bilateral shoulder disability is otherwise related to service.  In short therefore, the record since the November 2001 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disability; as such, the Board must find that new and material evidence has not been received to reopen this claim.  38 C.F.R. § 3.156(a). 

In making the above determination, while there are clinical records that are new to the extent that they were not previously of record and considered in the November 2001 rating decision, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral shoulder disability.  As indicated, the new medical treatment records show treatment for a bilateral shoulder disability (a fact not in dispute at the time of the November 2001 rating decision) but do not in any anyway suggest that such disability is the result of an in service event, symptomatology, or pathology.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence). 

With regard to the statements of the Veteran asserting an in-service onset of a bilateral shoulder disability, the credibility of such statements must be presumed for the purposes of determining whether the claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, these statements are largely, if not entirely, repetitive of those of record at the time of the November 2001 rating decision, thereby not representing "new" evidence.  To the extent these statements are considered new, the matter of whether a bilateral shoulder disability may be attributed to service is a complex medical matter beyond the expertise of a layperson such as the Veteran.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray v. Brown, 5 Vet. App. 211   (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In short, as the Board concludes that new and material evidence has not been received, the criteria for reopening the claim for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. § 5108; 3.156(a).


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability, the appeal with respect to this issue is denied.


REMAND

While the Board regrets the further delay in the adjudication of such claims, it finds that a remand of the claims remaining on appeal is required to fulfill the duty to assist and to ensure due process to the Veteran with respect to these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's attorney has requested a remand of the case to the AOJ to accomplish the development required by regulation with respect to:  1) Claims for service connection for PTSD based on personal assault (2) Claims alleging exposure to herbicides along the Korean Demilitarized Zone [DMZ] and (3) Claims for service connection for disabilities based on exposure to ionizing radiation.  See March 30, 2015 and May 28, 2015, statements by the Veteran's attorney.  As such, the AOJ will be requested below to conduct such development.  

When a claim for service connection is filed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In short, given the low threshold established by the Court with respect to triggering the duty to provide a VA examination; clinical evidence contained in VA clinical records dated from June 1999 to May 2015 documenting such disabilities; the rather specific and consistent contentions (in particular, see September 3, 2014, statement from the Veteran) of the Veteran asserting a nexus between such current disabilities  and in-service incidents/pathology, which the undersigned finds credible for the purposes of this determination; and the request by the Veteran's attorney that the Veteran be provided with VA examinations (see August 25, 2015, statement from Veteran's attorney) to address the claims for service connection remaining on appeal; the undersigned has determined that the AOJ must arrange for VA examinations as described below so as to fulfill the duty to assist the Veteran.  McLendon, 20 Vet. App. at 83; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Any outstanding VA or private medical treatment notes not currently of record should be obtained and associated with the record.  

2.  Conduct all development required by VA Adjudication Procedure Manual M21-1MR, Part III, Subpart v, 1.D.17, pertaining to claims for service connection for PTSD based on an in-service personal assault.  Such development should include sending the Veteran an appropriate VCAA development letter pertaining to a claim of service connection for PTSD based on personal assault as well as another PTSD questionnaire.  The Veteran should be notified therein that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran. 

The Veteran should be requested to return the PTSD questionnaire, and provide further detail concerning the claimed in-service assault.

3.  Upon completion of the above, schedule the Veteran a VA examination to be conducted by a psychiatrist or psychologist so as to determine the nature and etiology of any acquired psychiatric disorder(s).  The electronic record and a copy of this remand must be made available to the examiner for review.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide the following:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria. 

b) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.  If the stressor involves a personal assault (in particular, the altercation with a "Sergeant Roark" referenced in a February 28, 2011, stressor statement and elsewhere by the Veteran) the examiner should provide an opinion as to whether it is at least as likely as not that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  

c) Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder other than PTSD was first manifested in service and/or is causally related to event(s) in service. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Contact the JSRRC or any other appropriate government records repositories for corroboration of whether the Veteran was exposed to herbicides during his service in Korea from June 1970 to July 1971.  The search should obtain any records which document any unit activities while in the DMZ should be obtained, and copies associated with the claims file. 

Such action shall include, but is not limited to, making a request to the U. S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, for information regarding the location of the Veteran's unit; and contacting the appropriate service department to request information regarding whether the Veteran's duties would have required his presence at the 38th Parallel DMZ in the ordinary course of fulfilling his duties and whether the Veteran was there when it was sprayed with Agent Orange.

Any additional action necessary, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for such records leads to negative results, notify the Veteran and his representative of this result.

5.  Conduct appropriate development to determine the Veteran's claimed exposure to radiation in accordance with 38 C.F.R. § 3.311.  Any appropriate service department/federal facility, to include the Defense Threat Reduction Agency (DTRA), should be contacted in an attempt to determine if the Veteran was exposed to ironizing radiation during service.  Provide citations and copies of all evidence used to make a determination as to whether radiation exposure occurred.  Thereafter, obtain a dose estimate as set forth in 38 C.F.R. § 3.311. If radiation exposure is verified, conduct the further development required by 38 C.F.R. § 3.311, to include a referral to the Undersecretary for Benefits for further consideration. 

6.  Arrange for VA examinations to address the claims for service connection for cancer of the left pharyngeal tonsil, ischemic heart disease, bilateral swelling of the feet, headaches, fibromyalgia, a gastrointestinal condition to include acid reflux, a sleeping disorder to include sleep apnea, hypertension, erectile dysfunction, a skin disorder, a disability manifested by bleeding from the nose and mouth, and an upper back and/or neck disability.  The record, to include a copy of this remand, should be made available to and reviewed by each examiner, and opinions as follows are requested:  

a) Is it at least as likely as not that cancer of the left pharyngeal tonsil, ischemic heart disease, bilateral swelling of the feet, headaches, fibromyalgia, a gastrointestinal condition to include acid reflux, a sleeping disorder to include sleep apnea, hypertension, erectile dysfunction, a skin disorder, a disability manifested by bleeding from the nose and mouth, or an upper back and/or neck disability are etiologically related to service?  
  
b) Is it at least as likely as not that cancer of the left pharyngeal tonsil, ischemic heart disease, hypertension, or any arthritis of the upper back and/or neck shown manifested to a compensable degree within one year of service?

c) If the opinion following the psychiatric examination requested above links PTSD or any other psychiatric disorder to service, is it at least as likely as not that such psychiatric disability caused or aggravated fibromyalgia, a gastrointestinal condition to include acid reflux, a sleeping disorder to include sleep apnea, hypertension, or erectile dysfunction?

d) If the opinion requested above with respect to ischemic heart disease is positive to the Veteran, or the development above documents exposure to herbicides and the presence of ischemic of heart disease so as to warrant service connection for this disease under the presumptions based on exposure to herbicides pursuant to 38 C.F.R. § 3.309(e), is it at least as likely as not that ischemic heart disease caused or aggravated hypertension? 

e) To the extent the any opinion requested above links a disability to service, is it at least as likely as not that any such disability-to include medication or therapeutic treatment necessitated by such disability-caused or aggravated a disability manifested by bleeding of the nose or mouth? 

The rationale for each opinion offered should be provided.

7.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  To the extent that any such claim is denied, the RO should furnish the Veteran and his attorney with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


